Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Amendment
In the amendment filed 12/18/2020, the following has occurred: claims 21-23 have been amended.  Now, claims 3-4, 6-12, 15, 17-19, and 21-23 remain pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4, 6-12, 15, 17-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites determining an uncertainty of a measured parameter; obtaining a first and second set of probabilities of response classes for the measured parameter based on the uncertainty and a predetermined response classification criteria, combining the first and second sets of probabilities 
These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  But for the recitation of “processor circuitry,” each of the above identified limitations could be performed in the mind of a user.  For example, determining an uncertainty encompasses a user subjectively evaluating a measured parameter and determining an uncertainty. The “obtaining” and “combining” steps encompass a user viewing the two sets of probabilities along with the uncertainty and response classification and mentally combining the probabilities.  The “determining” steps encompass a user mentally picking at least one probability based on the uncertainty and response criteria and a response class from the combined probabilities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly the claim recites an abstract idea.
Claims 3-4 further define the characteristics of the probabilities but does not change the above analysis that the claims involve no more than a “Mental Process.”
Claims 6-7 and 9 further define characteristics of the sets of probabilities, the final response class, and the predetermined response classification criteria but does not change the above analysis that 
Claims 10-12 recite similar steps to those outlined above.  Each of these steps, under their broadest reasonable interpretation, cover performance of the limitations in the mind and also recite abstract ideas.
For each of the above claims, the judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example, the claims recite “processor circuitry” performing certain steps. . The specification describes general purpose computer components capable of carrying out the above identified functions including “one or more computer processors (e.g., a central processing unit (CPU), a microprocessor, etc.) executing one or more computer executable instructions” (see page 6, lines 1-5). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  The claims also recite “obtaining imaging data,” “measuring a parameter for the tissue of interest based on imaging data,” “generating a signal indicative of the final response class,” and “at least one algorithm is configured to identify at least one boundary of the tissue of interest based on at least one image intensity threshold.” The obtaining imaging data and measuring a parameter is recited at a high degree of generality and amounts to no more than insignificant, extra-solution data gathering activity. The generating a signal step is also recited at a high degree of generality and amounts to no more than insignificant, extra-solution activity of outputting a result of the judicial exception. Finally, the recited “algorithm” and accompanying functionality is of such a high degree of generality that it arguably encompasses a limitation that could be performed mentally.  However, as recited, even if it is not a mental process, it amounts to no more than generally linking the abstract idea to a particular technological environment as the identified 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application because the additional elements are recited at a high level of generality and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, the “obtaining image,” “measuring,” and “generating a signal” steps are the equivalent to adding the words “apply it” to the judicial exception which has been found to be insufficient to transform an abstract idea into patent-eligible subject matter (Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Therefore, the claims are not patent eligible.
Claims 15, 17-19, and 22 recite functions that mirror the steps set outlined above in claims 3-4, 6-12, and 21.  These limitations fall within the “Mental Processes” grouping of abstract ideas as explained above but for the recitation of generic computer components.  Other than reciting a general purpose computer processor circuitry for performing the process, nothing in the claim precludes the steps from practically being performed in the mind as explained above.
This judicial exception is not integrated into a practical application because the additional claim elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The specification describes general 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the probability combinations and selections amounts to no more than mere instructions to apply the exception using a generic computer component.  Using generic computer components to perform abstract ideas does not Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.
Claim 23 recites functions that mirror the steps set outlined above in claim 21.  These limitations fall within the “Mental Processes” grouping of abstract ideas as explained above with respect to claim 1 but for the recitation of generic computer components including “a computer readable storage medium having one or more executable instructions” executed by a processor circuitry to perform the recited steps. Other than reciting a general purpose medium and processor for performing the process, nothing in the claim precludes the steps from practically being performed in the mind as explained above with respect to claims 1. 
This judicial exception is not integrated into a practical application because the additional claim elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The specification describes general purpose computer components capable of carrying out the above identified functions including “one or more computer processors (e.g., a central processing unit (CPU), a microprocessor, etc.) executing one or more computer executable instructions” (see page 6, lines 1-5). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. The claims also recite “obtaining imaging data,” “measuring a parameter for the tissue of interest based on imaging data,” “generating a signal indicative of the final response class,” and “at least one algorithm 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a medium and processor circuitry to perform the probability combinations and selections amounts to no more than mere instructions to apply the exception using a generic computer component.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 6-8, 15, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, US Patent Application Publication No. 2013/0329973 in view of Shotton, US Patent Application Publication No. 2012/0219209 and Yu, US Patent Application Publication No. 2009/0234628, and further in view of Qian, US Patent Application Publication No. 2012/0207268.
As per claim 21, Cao teaches a computer implemented method for determining a final response class of a tissue of interest to a therapy treatment, comprising: obtaining, by processor circuitry, imaging data (see paragraph 0013; obtaining medical image data of a region of interest); measuring, by the processor circuitry, a parameter for the tissue of interest based on the imaging data (see paragraph 0013; identifying candidate parameters from image data); obtaining, by the processor circuitry, a first set and a second set of probabilities of response classes for the measured parameter based on a predetermined response classification criteria (see paragraphs 0042-0043; probability maps of subvolumes of tumor represent probabilities of treatment outcome, a first outcome based on a response classification criteria of vascular properties, a second outcome based on a response classification criteria of cellularity properties); combining, by the processor circuitry, the first and second 
Cao does not explicitly teach determining an uncertainty of the measured parameter or using the uncertainty to obtain or determine the probabilities. Additionally, Cao does not explicitly teach the final response class is determined from a plurality of predefined response classes.  Finally, Cao does not explicitly teach at least one algorithm is configured to identify at least one boundary of the tissue of interest based on at least one image intensity threshold.
Shotton describes determining an uncertainty of a parameter measurement value and using this uncertainty to obtain/determine probability values of parameters (see paragraphs 0088-0089; analysis 
Yu teaches determining a final response class from a plurality of predefined response classes (see paragraph 0076; lists a plurality of predefined response classes from which a treatment response is determined).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a response class from such predefined response classes with the motivation of utilizing industry standard categorizations for treatment outcome (see paragraphs 0003-0004 of Yu).
Qian teaches an algorithm configured to identify at least one boundary of a tissue of interest based on at least one image intensity threshold (see paragraph 0026).  Since embodiments of both Qian and Cao utilize SPECT images (see paragraph 0026 of Qian and , it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the image intensity threshold algorithm to identify a boundary of a tissue of interest in the system of Cao with the motivation of more rapidly analyzing tumor treatment response (see paragraphs 0003-0005 of Qian).
As per claim 3, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao further teaches at least one of the first or the at least the second set of probabilities is generated based on imaging data acquired from a same imaging modality (see paragraph 0052).
As per claim 4, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao further teaches at least one of the first or the at least the second set of probabilities is based on a group of the tissue of interest (see paragraph 0009).
As per claim 6, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao further teaches at least one of the first or the at least the second set of probabilities is based on a second group of tissue that does not include the tissue of interest (see paragraph 0012).
As per claim 7, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao further teaches at least one of the first or the at least the second set of probabilities is based on a response time point (see paragraph 0011).
As per claim 8, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao further teaches determining the final response class includes selecting a response class of the plurality of the response classes with a highest total probability (see paragraph 0079).
As per claim 9, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao does not explicitly teach the predetermined response classification criteria comprises the response classes from a group consisting of complete response, partial response, stable disease, and progressive disease.  Yu teaches the predetermined response classification criteria comprises the response classes from a group consisting of complete response, partial response, stable disease, and progressive disease (see paragraph 0079).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a response class from such predefined response classes with the motivation of utilizing industry standard categorizations for treatment outcome (see paragraphs 0003-0004 of Yu).
Claims 15, 18, and 22-23 recite substantially similar device and computer readable medium limitations to method claims 21, 3, and 8 and, as such, are rejected for similar reasons as given above

Claim 10-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, US Patent Application Publication No. 2013/0329973 in view of Shotton, US Patent Application Publication No. 2012/0219209, Yu, US Patent Application Publication No. 2009/0234628, and Qian, US Patent .
As per claim 10, Cao, Shotton, Yu, and Qian teaches the method of claim 21 as described above.  Cao further teaches determining the final response class comprises: selecting a response class of the first set of probabilities (see paragraphs 0042-0043); selecting a response class of the second set of probabilities (see paragraphs 0042-0043); combining the probabilities corresponding to the selected response class of the first set of probabilities and the probabilities corresponding to the selected response class of the second set of probabilities based on predetermined combining criteria (see paragraph 0043); and repeating, one or more times, selecting the response classes of the first and the second set of probabilities and combining the probabilities (see paragraph 0079).  Cao does not explicitly teach performing random selections for the probabilities.  Martin teaches randomly selecting a response to therapy in the calculating of a probability of response (see paragraph 0287).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize random selection of responses in the system of Cao with the motivation of providing alternative, statistically valid modeling in the analysis of Cao.
As per claim 11, Cao, Shotton, Yu, and Qian teaches the method of claim 10 as described above.  Krishnan further teaches combining the probabilities includes multiplying the probabilities (see paragraph 0058).
Claim 19 recite substantially similar device limitations to method claim 10 and, as such, is rejected for similar reasons as given above

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, US Patent Application Publication No. 2013/0329973 in view of Shotton, US Patent Application Publication No. 2012/0219209, Yu, US Patent Application Publication No. 2009/0234628, and Qian, US Patent .
As per claim 12, Cao, Shotton, Yu, and Qian teaches the method of claim 10 as described above.  Cao does not explicitly teach utilizing center of gravity of probabilities.  Arditi teaches calculating a center of gravity in a probability distribution (see paragraph 0075) and using this statistical parameter in the identification of tissue of interest and response to treatment (see paragraph 0076).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this statistical calculation in the method of Cao with the motivation of providing alternative, statistically valid modeling in Cao.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, US Patent Application Publication No. 2013/0329973 in view of Shotton, US Patent Application Publication No. 2012/0219209, Yu, US Patent Application Publication No. 2009/0234628, and Qian, US Patent Application Publication No. 2012/0207268 and further in view of Hatzis, US Patent Application Publication No. 2013/0084570.
As per claim 17, Cao, Shotton, Yu, and Qian teaches the classifier of claim 22 as described above.  Cao does not explicitly teach the predetermined response classification criteria includes at least one of Response Evaluation Criteria in Solid Tumors criteria and PET Response Criteria In Solid Tumors criteria.  Hatzis teaches classifying patients according to Response Evaluation Criteria in Solid Tumors criteria (see paragraph 0009).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include such classification criteria in the system of Cao with the motivation of providing an objective measure of what is considered a good response to treatment (see paragraph 0009 of Hatzis).

Response to Arguments
In the remarks filed 12/18/2020, Applicant argues that (1) considering the preambles of the claims, the computer implementation of determining a final response class of a tissue of interest is not an abstract idea and/or integrates any abstract idea into a practical application; and (2) neither Cao nor Shotton teach the recited algorithm to identify a boundary of the tissue of interest.
In response to argument (1), the rejections under 35 U.S.C. 101 acknowledge the recitations of computer elements to carry out the recited steps.  However, as set forth above, the recited computer implementation amounts to no more than generic computer components that are utilized as a tool to implement the abstract idea.  The claims still recite limitations that encompass steps that a user could carry out mentally, but for the recitation of the computer implementation. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Applicant’s argument (2) has been fully considered but is moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



	/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626